Exhibit CHINA ORGANIC AGRICULTURE, INC UNAUDITED PRO FORMA CONDENSED CONSOLIDATING FINANCIAL INFORMATION Expressed in US dollars On September 29, 2008, China Organic Agriculture, Inc. (the “Company”) entered into a Share Purchase Agreement (the "Agreement") dated as of September 29, 2008, with Peng Huang, Xinbo Huang, and Reilong Group, the shareholders of all of the outstanding capital stock of Dalian Huiming Industry Ltd. ("Dalian Huiming") (each, a "Shareholder" and, collectively, the "Shareholders"), who formed a shell company, Princeton International Investment Ltd. (“Princeton”) that owns 60% shares of Dalian Huiming. The Company had announced its intent to acquire 60% of the outstanding shares of Dalian Huiming by acquiring the 100% of Princeton and subsequently had been worked to complete its due diligence and obtain the necessary governmental consents. Pursuant to the Agreement, in consideration of an aggregate of US$10, 642,609, each of the Shareholders assigned to the Company all of his or its shares of Princeton, which in the aggregate represented 60% of the Dalian Huiming shares then outstanding. The Company paid RMB 73,569,300 (approximately $10,642,609) in cash in exchange for 100% ownership of Princeton directly and owned the 60% of Dalian Huiming indirectly. Operational control of Princeton and Dalian Huiming was passed to the Company effective October 31, 2008. The accompanying unaudited pro forma condensed consolidating balance sheet gives effect to the acquisition as if it had been consummated on September 30, 2008.
